DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Specification

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract speaks to the merits of the invention.  Additionally, the page of the abstract must not contain other parts of the application.  Therefore, the “title of the invention” must be removed from the page.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  

Regarding Claim 1, in lines 6-7, the claim recites “...and a coverage area of the air purifier if the air quality data is not fall within the threshold range.”  Please amend the claim to recite - - and a coverage area of the air purifier if the air quality data does not fall within the threshold range - - for clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5, 7, 9, 11, 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the recitation of “...further comprising a step of storing an identification information of the air purifier and its associated identification information of an automated floor cleaner,” renders the claim unclear because it is unclear what “...and its associated identification information of the automated floor cleaner,” means in the claim. 
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - further comprising a step of storing an identification information of the air purifier and 

Regarding Claims 4 and 5, the recitation of “...before the step (d), further comprising the steps of: acquiring its own position information of the air purifier and an electronic map data created by the automated floor cleaner; and controllably moving the air purifier at the air purifying area according to the position information of the air purifier and the electronic map data of the automated floor cleaner,” renders the claim unclear because it is unclear what “acquiring its own position information” means in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For examination purposes, the limitation has been interpreted as - - before the step (d), further comprising the steps of: acquiring purifier and an electronic map data created by the automated floor cleaner; and controllably moving the air purifier at the air purifying area according to the position information of the air purifier and the electronic map data of the automated floor cleaner - - for clarity.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya (US2018/0296050) in view of Lee et al. (US2005/0279059).


Regarding Claims 1, 15 and 19, Karakaya teaches an air purification method by an air purifier [AP; 0071; fig 2; see also memory at 0044 and where the memory is a computer-readable storage medium; 0073 where a program is executed by a processor], comprising the steps of.
(a) acquiring air quality data within an air purifying area [0042; 0048]; (b) determining whether the air quality data falls within a predetermined threshold range, wherein the threshold range is preset in the air purifier [0066-0070; where it is implicit that trigger value TV is preset in the air purifier AP].  
Karakaya does not teach steps (c) configuring an operation mode of the air purifier by determining a ratio between an area size of the air purifying area and a coverage area of the air purifier if the air quality data is not fall within the threshold range; and (d) controlling the air purifier in response to the operation mode thereof to purify air within the air purifying area.
However, Lee teaches an air purifier [fig 1] and control method [0003] that configures an operation mode of the air purifier by determining a ratio between an area size of the air purifying area and a coverage area of the air purifier if the air quality data is not fall within the threshold range [0021] controls the air purifier in response to the operation mode thereof to purify air within the air purifying area [0021; where the air purifier is controlled based on extents of a local area or a wide area].  Lee teaches that it is known that this arrangement provides high air-purifying efficiency [0029]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method and assembly of Karakaya to  have steps (c) configuring an operation mode of the air purifier by determining a ratio between an area size of the air purifying area and a coverage area of the air purifier if the air quality data is not fall within the threshold range; and (d) controlling the air purifier in response to the operation mode thereof to purify air within the air purifying area in view of the teachings of Lee in order to provide high air-purifying efficiency.

Regarding Claim 2, Karakaya, as modified, teaches the invention of Claim 1 above and Karakaya teaches the step (a) of storing an identification information of the air purifier and associated identification information of an automated floor cleaner [implicitly taught at 0071; where the air purifier AP can remotely control the vacuum cleaner RVC at least by Bluetooth and where one skilled in the art would recognize that the above steps are implicit in establishing a Bluetooth connection; See also Kang et al. (US2014/0342670) at 0150-0172; fig 4 where establishing a Bluetooth connection is explained in detail].

Regarding Claims 3 and 18, Karakaya, as modified, teaches the invention of Claims 2 and 15 above and Lee teaches configuring the operation mode of the air purifier as a stationary purification mode when the area size of the air purifying area is smaller than the coverage area of the air purifier [0021; where the air purifier is operated in a stopped state in a local area]; and configuring the operation mode of the air purifier as a mobile purification mode when the area size of the air purifying area is equal or greater than the coverage area of the air purifier [0021; where the air purifier is operated in a moving state in a wide area].

Claim(s) 4, 5, 10, 11, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya (US2018/0296050) and Lee et al. (US2005/0279059) as applied to claims 1, 5 and 19 above, and further in view of Tang (CN106997177A).


Regarding claims 4 and 5, Karakaya, as modified, teaches the invention of Claims 1 and 3 above but does not teach before the step (d), further comprising the steps of: acquiring its own position information of the air purifier and an electronic map data created by the automated floor cleaner; and controllably moving the air purifier at the air purifying area according to the position information of the air purifier and the electronic map data of the automated floor cleaner.
However, Tang teaches a system for controlling a self-moving robot system having at least robot 001 which can be a self-moving robot capable of performing other work [0022] and air purifying robot 002 [0003; 0001] having the steps of where purifying robot 002 acquires its own position information and an electronic map data created by the self-moving robot 001 [0013; 0018; Step 200; Step 300]; and controllably moving the air purifying robot 002 at the air purifying area according to the position information of the air purifying robot and the electronic map data of the self-moving robot [0013; 0018; Step 200; Step 300]. Tang teaches that it is known that this arrangement provides efficient and rapid completion of air purification [0003]. 
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention  to modify the method and assembly of Karakaya to  have before the step (d), the steps of: acquiring its own position information of the air purifier and an electronic map data created by the automated floor cleaner; and controllably moving the air purifier at the air purifying area according to the position information of the air purifier and the electronic map data of the automated floor cleaner in view of the teachings of Tang in order to provide efficient and rapid completion of air purification.


Regarding Claims 10 and 11, Karakaya, as modified, teaches the invention of Claims 1 and 9 above and Tang teaches acquiring a data of cleaning sequence in the air purifying area by the automated floor cleaner [See the modified robot 001 Tang in claim 4 above; 0015; 0017; where the robot 001 i.e. cleaning robot establishes cleaning sequences depicted in figs 2 & 3]; and controlling the air purifier [See robot 002 of Tang] to purify the air at a remaining area of the air purifying area in response to the cleaning sequence of the automated floor cleaner [0015; 0017].

Regarding Claims 16 and 20, Karakaya, as modified, teaches the invention of Claims 15 and 19 above and Tang teaches a communication module [200] communicating to an automated floor cleaner 001 to acquire an electronic map data created by the automated floor cleaner [0013; 0018; Step 200; Step 300] and Karakaya teaches wherein an identification information of the air purifier and its associated identification information of an automated floor cleaner are stored in the memory [implicitly taught at 0071; where the air purifier AP can remotely control the vacuum cleaner RVC at least by Bluetooth and where one skilled in the art would recognize that storing the above mentioned information is implicit in establishing a Bluetooth connection; See also Kang et al. (US2014/0342670) at 0150-0172; fig 4 where establishing a Bluetooth connection is explained in detail].


Claim(s) 6, 7, 8, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya (US2018/0296050), Lee et al. (US2005/0279059) and Tang (CN106997177A) as applied to claims 1, 5 and 16 above, and further in view of Eiji et al. (JPH0226688A).

Regarding Claims 6 and 7, Karakaya, as modified, teaches the invention of Claims 1 and 5 above but does not teach before the step (d), further comprising a step of controlling the air purifier to follow the automated floor cleaner to move at the air purifying area.
However Eiji teaches a cleaning robot system having a dust scattering robot 12 and a dust removing robot 14  [0001; fig 1] comprising a step of controlling the dust removing robot 14 to follow the dust scattering robot 12 to move at the floor surface 11 [0008; 0009; where one skilled in the art would recognize that the cleaning robot and the air purifier of Karakaya can be programmed to lead and follow in the manner disclosed by Eiji where the dust scattering robot represents the cleaning robot and dust removing robot represents the air purifier]. Eiji teaches that it is known that this arrangement allows the robots to move freely about the room and thereby provide high cleanness [0010].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method and assembly of Karakaya to have before the step (d) a step of controlling the air purifier to follow the automated floor cleaner to move at the air purifying area.in view of the teachings of Eiji in order to allow the robots to move freely about the room and thereby provide high cleanness.

Regarding Claims 8 and 9, Karakaya, as modified, teaches the invention of Claims 1 and 7 above and Eiji teaches acquiring a moving path of the automated floor cleaner [See the modified dust scattering robot of Eiji in claim 6 above; 0008; where the moving path is established by radio]; and control the air purifier [See the modified dust removing robot of Eiji in claim 6 above; 0008] to move at the air purifying area according to the moving path the automated floor cleaner when the mobile purification mode of the air purifier is determined [0008; 0009].

Regarding Claim 17, Karakaya, as modified, teaches the invention of Claim 16 above and Eiji teaches controlling the air purifier to follow the automated floor cleaner to move at the air purifying area [See the rejection of claim 6 above]; controlling the air purifier to move at the air purifying area according to a moving path the automated floor cleaner after the moving path of the automated floor cleaner is acquired by the air purifier [See the rejection of claim 9 above]; and Tang teaches controllably moving the air purifier at the air purifying area according to the position information of the air purifier and the electronic map data of the automated floor cleaner [See the rejection of claim 9 above].

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karakaya (US2018/0296050), Lee et al. (US2005/0279059), Tang (CN106997177A) and Eiji et al. (JPH0226688A) as applied to claims 1 and 11 above, and further in view of Chang et al. (CN103629751A).

Regarding Claims 12-14, Karakaya, as modified, teaches the invention of Claims 1 and 11 above but does not teach after the step (d), further comprising a step of controlling the air purifier to return back to a charging station for charging.
However, Chang teaches an air purifying device [0001] having a step of controlling the air purifying device [3] to return back to a charging station [1] for charging [0015]. Chang teaches that it is known that this arrangement provides sufficient power for the air purifying device during the air cleaning process [0015].
Therefore, it is a simple mechanical expedient that would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method and assembly of Karakaya to have after the step (d), the steps of: a step of controlling the air purifier to return back to a charging station for charging in view of the teachings of Chang in order to provide sufficient power for the air purifying device during the air cleaning process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang (US2014/0342670), cited to teach particulars of Bluetooth connections.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763